UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

ZEWDITU BEYIN,
Petitioner,

v.
                                                                        No. 98-1347
U.S. IMMIGRATION &
NATURALIZATION SERVICE,
Respondent.

On Petition for Review of an Order
of the Board of Immigration Appeals.
(A73-094-461)

Submitted: July 14, 1998

Decided: August 6, 1998

Before WIDENER and WILLIAMS, Circuit Judges, and
BUTZNER, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

John William O'Leary, JOHN O'LEARY & ASSOCIATES, Wash-
ington, D.C., for Petitioner. Frank W. Hunger, Assistant Attorney
General, Richard M. Evans, Assistant Director, Carl H. McIntyre, Jr.,
Office of Immigration Litigation, UNITED STATES DEPART-
MENT OF JUSTICE, Washington, D.C., for Respondent.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Zewditu Beyin petitions for review of an order of the Board of
Immigration Appeals (the "Board") denying her application for asy-
lum and withholding of deportation but granting voluntary departure.
Because substantial evidence supports the Board's decision, we
affirm.

Beyin is a thirty-four year old female native and citizen of Ethio-
pia. She entered the United States in 1993 as a non-immigrant visitor
and filed an application for asylum in 1994. Her claim was based
upon her political and familial affiliations and Amhara and Oromo
ethnicity. Her application was denied, and an order to show cause was
issued. At the deportation hearing, at which Beyin conceded deporta-
bility, the Immigration Judge ("IJ") denied Beyin's petition for asy-
lum and withholding of deportation but granted her application for
voluntary departure. The Board reviewed Beyin's claims and dis-
missed her appeal.

Beyin has six children, the youngest born in the United States in
1993 and now living in Canada. Mekonnen Habte Marima, her hus-
band, was a captain and pilot in the Imperial Ethiopian Air Force with
the Mengistu government. Beyin and Marima were active in party
politics. That government was deposed in 1991. Marima was jailed
for three months when the government fell. After his release, he
became active in a political group opposing the new transitional gov-
ernment.

In June 1992, Marima was arrested for the murder of seven
Tigrayan men. As of this date, Marima has been confined, and there
is no record of a trial on the murder charges. Beyin was not able to
visit Marima while he was incarcerated because she feared for her
safety at the hands of prison guards.

                    2
Beyin faced constant abuse and threats from her Tigrayan neigh-
bors as a result of her husband's arrest. She quit her job of eight years
and left the area to live with her mother. Tigrayan activists discovered
her new location and continued their pattern of threats. Out of fear for
her life, she came to the United States. Five of her children are in
Ethiopia living with neighbors.

To establish a prima facie case for asylum, a person must show that
she has a well-founded fear of persecution, or a showing of past per-
secution, as a result of her "race, religion, nationality, membership in
a particular social group, or political opinion." 8 U.S.C.A.
§ 1101(a)(42)(A) (West Supp. 1998); see also Huaman-Cornelio v.
Board of Immigration Appeals, 979 F.2d 995, 999 (4th Cir. 1992). To
demonstrate a "well-founded fear of persecution," an individual must
show that a reasonable person under these circumstances would fear
persecution and that the fear has some basis "in the reality of the cir-
cumstances" validated with "specific concrete facts." Id. (internal
quotation marks omitted).

The IJ concluded that Beyin failed to establish that any harm she
fears or has suffered was related to her race, religion, nationality,
membership in a particular social group, or political opinion. The IJ
found that the harm Beyin suffered and the fear that she may face fur-
ther persecution if she returned was due to her husband's arrest for
the murder of seven individuals. Beyin's husband's membership in an
opposition party and her own past activities during the Mengistu
regime were insufficient to establish a well-founded fear of persecu-
tion. The Board agreed with the IJ.

We must uphold the Board's decision if it is supported by substan-
tial evidence from the record as a whole. See Huaman-Cornelio, 979
F.2d at 999. We reverse the Board only if the evidence presented by
the petitioner "was so compelling that no reasonable factfinder could
fail to find the requisite fear of persecution." Immigration & Natural-
ization Serv. v. Elias-Zacarias, 502 U.S. 478, 483-84 (1992).

Beyin's primary contention is that her husband's arrest was moti-
vated by his opposition to the current government. She contends that
since there is no record of a conviction or a trial, it is likely that the
charges were created to give the appearance of a legitimate reason to

                     3
detain Marima for an indeterminate length of time. Thus, according
to Beyin, the abuse and threats she subsequently faced were due to
Marima's political beliefs and her own activities.

We find no reason to reverse the Board's decision. The evidence
shows that Beyin faced a pattern of abuse or threats only after her
husband's arrest for the murder of seven persons. Thus, Marima's
arrest, regardless of its legitimacy, appears to have prompted the
harassment. Therefore, there is substantial evidence to find that the
harassment she faced was motivated by something other than political
activity or beliefs.

We therefore affirm the Board's decision. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

AFFIRMED

                    4